Opinion issued March 27, 2015




                                       In The

                              Court of Appeals
                                       For The

                         First District of Texas
                            ————————————
                             NO. 01-15-00107-CR
                           ———————————
                     EX PARTE THOMAS AVEN COLE



          On Appeal from the County Criminal Court at Law No. 10
                           Harris County, Texas
                       Trial Court Case No. 2005582


                         MEMORANDUM OPINION

      Appellant, Thomas Aven Cole, has filed a motion to dismiss the appeal. The

motion is signed by the appellant and his attorney, in compliance with Texas Rule

of Appellate Procedure 42.2(a). See TEX. R. APP. P. 42.2(a). No opinion has

issued, and the motion states the parties have conferred and no party opposes the

motion. See TEX. R. APP. P. 10.3(a).
      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.2(a), 43.2(f). We dismiss all other pending motions as moot.

                                 PER CURIAM
Panel consists of Chief Justice Radack and Justices Brown and Lloyd.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2